 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 HOSIE KENNETH FRAZIER,                                 Case No.: 3:19-cv-00088-MMD-WGC

 4          Plaintiff,                                       Report & Recommendation of
                                                             United States Magistrate Judge
 5 v.
                                                                    Re: ECF Nos. 1, 1-1
 6 BARBARA DAVIS,
   TREMAIN DAVIS,
 7
       Defendants.
 8

 9         This Report and Recommendation is made to the Honorable Miranda M. Du, United States

10 District Judge. The action was referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

11 § 636(b)(1)(B) and the Local Rules of Practice, LR 1B 1-4.

12         Plaintiff has filed an application to proceed in forma pauperis (IFP) (ECF No. 1) and pro se

13 complaint (ECF No. 1-1).

14                                        I. IFP APPLICATION

15         A person may be granted permission to proceed IFP if the person “submits an affidavit that

16 includes a statement of all assets such [person] possesses [and] that the person is unable to pay

17 such fees or give security therefor. Such affidavit shall state the nature of the action, defense or

18 appeal and affiant’s belief that the person is entitled to redress.” 28 U.S.C. § 1915(a)(1); Lopez v.

19 Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (en banc) (stating that 28 U.S.C. § 1915 applies to all

20 actions filed IFP, not just prisoner actions).

21         The Local Rules of Practice for the District of Nevada provide: “Any person who is unable

22 to prepay the fees in a civil case may apply to the court for authority to proceed [IFP]. The

23
 1 application must be made on the form provided by the court and must include a financial affidavit

 2 disclosing the applicant’s income, assets, expenses, and liabilities.” LSR 1-1.

 3         “[T]he supporting affidavits [must] state the facts as to [the] affiant’s poverty with some

 4 particularity, definiteness and certainty.” U.S. v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)

 5 (quotation marks and citation omitted). A litigant need not “be absolutely destitute to enjoy the

 6 benefits of the statute.” Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948).

 7          A review of the application to proceed IFP reveals Plaintiff cannot pay the filing fee;

 8 therefore, the application should be granted.

 9                                           II. SCREENING

10 A. Standard

11         “[T]he court shall dismiss the case at any time if the court determines that-- (A) the

12 allegation of poverty is untrue; or (B) the action or appeal-- (i) is frivolous or malicious; (ii) fails

13 to state a claim upon which relief may be granted; or (iii) seeks monetary relief against a defendant

14 who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(A), (B)(i)-(iii).

15         Dismissal of a complaint for failure to state a claim upon which relief may be granted is

16 provided for in Federal Rule of Civil Procedure 12(b)(6), and 28 U.S.C. § 1915(e)(2)(B)(ii) tracks

17 that language. As such, when reviewing the adequacy of a complaint under this statute, the court

18 applies the same standard as is applied under Rule 12(b)(6). See e.g. Watison v. Carter, 668 F.3d

19 1108, 1112 (9th Cir. 2012) (“The standard for determining whether a plaintiff has failed to state a

20 claim upon which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule

21 of Civil Procedure 12(b)(6) standard for failure to state a claim.”). Review under Rule 12(b)(6) is

22 essentially a ruling on a question of law. See Chappel v. Lab. Corp. of America, 232 F.3d 719, 723

23 (9th Cir. 2000) (citation omitted).



                                                      2
 1         The court must accept as true the allegations, construe the pleadings in the light most

 2 favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395

 3 U.S. 411, 421 (1969) (citations omitted). Allegations in pro se complaints are “held to less stringent

 4 standards than formal pleadings drafted by lawyers[.]” Hughes v. Rowe, 449 U.S. 5, 9 (1980)

 5 (internal quotation marks and citation omitted).

 6         A complaint must contain more than a “formulaic recitation of the elements of a cause of

 7 action,” it must contain factual allegations sufficient to “raise a right to relief above the speculative

 8 level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “The pleading must contain

 9 something more … than … a statement of facts that merely creates a suspicion [of] a legally

10 cognizable right of action.” Id. (citation and quotation marks omitted). At a minimum, a plaintiff

11 should include “enough facts to state a claim to relief that is plausible on its face.” Id. at 570; see

12 also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

13         A dismissal should not be without leave to amend unless it is clear from the face of the

14 complaint that the action is frivolous and could not be amended to state a federal claim, or the

15 district court lacks subject matter jurisdiction over the action. See Cato v. United States, 70 F.3d

16 1103, 1106 (9th Cir. 1995); O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990).

17 B. Plaintiff’s Complaint

18         Plaintiff’s complaint is brought under 42 U.S.C. § 1983 and names Barbara Davis and

19 Tremain Davis. Plaintiff’s complaint, similar to a prior complaint he has filed (3:19-cv-00050-

20 MMD-WGC) contains a stream-of-consciousness type narrative where he asserts that the

21 defendants run a ring of prostitutes under their authority of James Wells and their mother, Paula

22 Davis (who was sued in the prior action). He claims that they extort women and are fake cattle

23 farmers. He claims that they stole his money and killed his father, also Hosie Frazier, and his legal



                                                       3
 1 parent, Ernest Frazier and put his money in various American and Swiss bank accounts all over

 2 the world. He claims they are under investigation by the NSA and CIA. He alludes to himself being

 3 under cover for one of those agencies.

 4         The court cannot discern any plausible claim for relief in Plaintiff’s complaint. As the

 5 Supreme Court has noted, “a litigant whose filing fees and court costs are assumed by the public,

 6 unlike a paying litigant, lacks an economic incentive to refrain from filing frivolous, malicious, or

 7 repetitive lawsuits.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). “To prevent such abusive or

 8 captious litigation, § 1915(d) [now § 1915(e)(2)(B)(i)] authorizes federal courts to dismiss a claim

 9 filed [IFP] ‘if the allegation of poverty is untrue, or if satisfied that the action is frivolous or

10 malicious.’” Id. “Dismissals on these grounds are often made sua sponte prior to the issuance of

11 process, so as to spare prospective defendants the inconvenience and expense of answering such

12 complaints.” Id. (citation omitted). A complaint is frivolous “where it lacks an arguable basis either

13 in law or in fact.” Id. This term “embraces not only the inarguable legal conclusion, but also the

14 fanciful factual allegation.” Id. Section 1915(e)(2)(B)(i) “accords judges not only the authority to

15 dismiss a claim based on an indisputably meritless legal theory, but also the unusual power to

16 pierce the veil of the complaint’s factual allegations and dismiss those claims whose factual

17 contentions are clearly baseless.” Id. at 327. This includes “claims of infringement of a legal

18 interest which clearly does not exist” and “claims describing fantastic or delusional scenarios.” Id.

19 at 327-28.

20         Here, the court cannot discern an arguable basis in fact or law for Plaintiff’s allegations.

21 Therefore, this action should be dismissed with prejudice as frivolous.

22 ///

23 ///



                                                     4
 1                                    III. RECOMMENDATION

 2         IT IS HEREBY RECOMMENDED that the District Judge enter an order:

 3         (1) GRANTING Plaintiff’s IFP application (ECF No. 1). Plaintiff is permitted to maintain

 4 this action without prepaying the filing fee or giving security therefor. This order granting IFP

 5 status does not extend to the issuance of subpoenas at government expense.

 6         (2) The complaint (ECF No. 1-1) should be FILED.

 7         (3) The action should be DISMISSED WITH PREJUDICE as frivolous.

 8         The Plaintiff should be aware of the following:

 9         1. That [s]he may file, pursuant to 28 U.S.C. § 636(b)(1)(C), specific written objections to

10 this Report and Recommendation within fourteen days of being served with a copy of the Report

11 and Recommendation. These objections should be titled “Objections to Magistrate Judge’s Report

12 and Recommendation” and should be accompanied by points and authorities for consideration by

13 the district judge.

14         2. That this Report and Recommendation is not an appealable order and that any notice of

15 appeal pursuant to Rule 4(a)(1) of the Federal Rules of Appellate Procedure should not be filed

16 until entry of judgment by the district court.

17         DATED: July 2, 2019.

18                                                       _________________________________
                                                         William G. Cobb
19                                                       United States Magistrate Judge

20

21

22

23



                                                    5
